          Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                    :   CRIMINAL NO. 21-

           v.                                :   DATE FILED:

 DANIEL DURAN                                :   VIOLATIONS:
 JACQUELINE VELAZQUEZ                            18 U.S.C. § 1341 (mail fraud – 7 counts)
                                             :   Notice of Forfeiture



                                        INFORMATION

                                         COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

                1.     From on or about December 2018 through March of 2020, in the Eastern

District of Pennsylvania, and elsewhere, defendants

                                   DANIEL DURAN and
                                JACQUELINE VELAZQUEZ,

alone and with co-schemers known and unknown to the United States Attorney, devised and

intended to devise a scheme to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations, and promises; that is, defendant DURAN, defendant

VELAZQUEZ and their co-schemers fraudulently persuaded elderly individuals to send

thousands of dollars in cash to the schemers purportedly to help the elderly individuals’

grandchildren pay legal or other expenses in connection with alleged vehicular accidents.

                                   MANNER AND MEANS

                2.     Co-schemers of defendants DANIEL DURAN and JACQUELINE

VELAZQUEZ telephoned elderly individuals (“the elderly victims”) throughout the United

States and, while posing as their grandchildren or their grandchildren’s lawyer, told them that
                                                 1
          Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 2 of 7




their loved one, generally their grandchild, had been involved in a vehicular accident. The co-

schemers told the elderly victims that their grandchildren needed a particular sum of money – at

least several thousand dollars – to pay for medical, legal, or court expenses related to the alleged

accident. The statements to the elderly victims were false. Their grandchild was not involved in

a vehicular accident.

                3.      In those telephone calls, to further convince the elderly victims to send the

requested money, the co-schemers described the grandchild’s situation as increasingly serious by

claiming the following: that the grandchild had been arrested for driving under the influence; that

a pregnant woman was involved in the accident; that the pregnant woman or her unborn child

were injured or killed; and that the grandchild would not be released from prison without

additional funds.

                4.      Defendants DANIEL DURAN and JACQUELINE VELAZQUEZ

identified properties in Pennsylvania, including in Reading, in the Eastern District of

Pennsylvania, where they could receive packages of money sent by the elderly victims. These

properties were often abandoned or unoccupied homes, or properties belonging to friends or

family of defendants DURAN and VELAZQUEZ.

                5.      In the telephone calls, the co-schemers directed the elderly victims to send

money for their grandchildren to the properties identified by defendants DANIEL DURAN and

JACQUELINE VELAZQUEZ, including in Reading, Pennsylvania, in the Eastern District of

Pennsylvania.

                6.      To ensure that the elderly victims’ cash would arrive safely to defendants

DANIEL DURAN, JACQUELINE VELAZQUEZ, or other co-schemers, the co-schemers

directed the victims to tape cash inside a magazine, place the magazine in packaging for mailing,



                                                  2
          Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 3 of 7




and then send the package to a designated address via an overnight service such as the United

States Postal Service Priority Mail, Federal Express, and United Parcel Service.

               7.      Defendants DANIEL DURAN and JACQUELINE VELAZQUEZ also

recruited individuals to assist them in retrieving the packages of money when they were

delivered to the properties that they had selected.

               8.      As a result of this scheme, defendants DANIEL DURAN, JACQUELINE

VELAZQUEZ, and their co-schemers defrauded at least ten elderly victims of at least $300,000.

                                           MAIL FRAUD

               9.      On or about each of the following dates, in the Eastern District of

Pennsylvania, defendants

                                     DANIEL DURAN and
                                  JACQUELINE VELAZQUEZ,

alone and with co-schemers known and unknown to the United States Attorney, for the purpose

of executing the scheme described above, and attempting to do so, knowingly caused to be

delivered by United States Mail and commercial interstate carriers, according to the directions

thereon, the following:

COUNT       DATE                FROM                  TO         DESCRIPTION OF MAILING

 ONE       Sept. 17,      M.P., a victim known      Reading,     Approximately $4,000 in United
            2019          to the U.S. Attorney,   Pennsylvania   States currency sent via Federal
                            in Bangor, Maine                                 Express

 TWO        Oct. 29,   R.W., a victim known    Reading,          Approximately $7,500 in United
             2019      to the U.S. Attorney, Pennsylvania        States currency sent via Federal
                          in Stockbridge,                                    Express
                              Georgia
THREE       Nov. 6,    R.H., a victim known    Reading,          Approximately $4,500 in United
             2019      to the U.S. Attorney, Pennsylvania        States currency sent via United
                         in Wellsville, NY                            States Postal Service




                                                  3
        Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 4 of 7




COUNT    DATE             FROM                  TO          DESCRIPTION OF MAILING

FOUR     Nov. 8,   R.H., a victim known      Reading,       Approximately $6,500 in United
          2019     to the U.S. Attorney,   Pennsylvania     States currency sent via United
                     in Wellsville, NY                           States Postal Service

FIVE     Nov. 9,   J.T., a victim known      Reading,       Approximately $9,500 in United
          2019     to the U.S. Attorney,   Pennsylvania     States currency sent via Federal
                      in Holden, MA                                     Express

 SIX     March     J.M., a victim known      Reading,       Approximately $8,500 in United
         9, 2020   to the U.S. Attorney,   Pennsylvania     States currency sent via United
                      in Rangely, CO                             States Postal Service

SEVEN    March       M.V.D., a victim        Reading,       Approximately $9,000 in United
        10, 2020    known to the U.S.      Pennsylvania     States currency sent via Federal
                    Attorney, in Tulsa,                                 Express
                           OK


           All in violation of Title 18, United States Code, Sections 1341.




                                            4
          Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 5 of 7




                                  NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1.    As a result of the violations of Title 18, United States Code, Section 1341

set forth in this information, defendants

                                    DANIEL DURAN and
                                 JACQUELINE VELAZQUEZ

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations, including but not limited

to, the sum of $63,400.

                 2.    If any of the property described above, as a result of any act or omission of

the defendant:

                       a.      cannot be located upon the exercise of due diligence;

                       b.      has been transferred to, sold to, or deposited with a third party;

                       c.      has been placed beyond the jurisdiction of this Court;

                       d.      has been substantially diminished in value; or

                       e.      has been commingled with other property which cannot be divided

                               without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c)

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                  5
          Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 6 of 7




              All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and 28 U.S.C.

Section 2461(c).




JENNIFER ARBITTIER WILLIAMS
Acting United States Attorney




                                              6
Case 2:21-cr-00233-MAK Document 1 Filed 06/11/21 Page 7 of 7



No._ _ _ _ _ _ _ _ _ _
UNITED STATES DISTRICT COURT

                        Eastern District of Pennsylvania

                                   Criminal Division


            THE UNITED STATES OF AMERICA
                                                vs.


                         DANIEL DURAN
                     JACQUELINE VELAZQUEZ
                            INFORMATION
                                 Count
                 18 U.S.C. § 1341 (mail fraud– 7 counts)
                          Notice of Forfeiture

                                            A true bill.

                     _____________________________________________________________________
                                            Foreman

         Filed in open court this _________________________________day,
               Of ________________________A.D. 20_____________
           __________________________________________________________________________________________
                                              Clerk

                                Bail, $___________________________
